Sanders, J.
(dissenting) — The result reached by the ma*162jority is perverse: the majority declares the time limits in RCW 13.40.130(8) to be mandatory yet allows a hearing to be held outside those time limits. Because this court must follow the plain and unambiguous language of RCW 13.40.130(8) and the precedent of State v. Krall, 125 Wn.2d 146, 881 P.2d 1040 (1994), I dissent.
The key to statutory application is the language of the statute. RCW 13.40.130(8) is unequivocal:
The disposition hearing shall be held within fourteen days after the adjudicatory hearing or plea of guilty unless good cause is shown for further delay, or within twenty-one days if the juvenile is not held in a detention facility, unless good cause is shown for further delay.
A court must give effect to the clear and unambiguous language of a statute when construing it. Human Rights Comm’n ex rel. Spangenberg v. Cheney Sch. Dist. No. 30, 97 Wn.2d 118, 641 P.2d 163 (1982). The majority agrees that the word “shall” in this provision is mandatory. This accords with the dictionary definition which states that “shall” is “used in laws, regulations, or directives to express what is mandatory.” Webster’s Third New International Dictionary 2085 (1981). The language of the statute is therefore clear and unambiguous: it is mandatory for the disposition hearing to be held within the time limits set out in RCW 13.40.130(8).
If RCW 13.40.130(8) is not followed and the hearing is held after the statutory time limit has passed, then the hearing was obviously not permitted by statute. Where the hearing itself is not permitted by statute, then any action taken at that hearing is also not permitted. To hold otherwise (as the majority does) effectively rewrites RCW 13.40.130(8), eliminating its mandatory nature and in effect replaces the word “shall” with the word “may.” Such is no less than judicial legislation, which this court should avoid. E.g., State v. Mollichi, 132 Wn.2d 80, 87, 936 P.2d 408, 411 (1997) (“[The court has] no license to rewrite explicit and unequivocal statutes.”); Soundgarden v. Eiken-*163berry, 123 Wn.2d 750, 766, 871 P.2d 1050 (1994) (“We do not accept that invitation to engage in judicial legislation.”).
If the legislature wished to extend the time limit for juvenile disposition hearings or to make the time limit discretionary rather than mandatory, it could easily have done so. For example, following Krall, the legislature changed the time frame for restitution hearings from 60 days to 180 days, postsentencing, allowing the court to continue a hearing beyond 180 days if good cause is shown. Laws of 1995, ch. 231, § 2. The legislature is thus free to make a similar amendment to RCW 13.40.130(8), but we are not.
It should be noted that by its own terms RCW 13.40.130(8) is not inflexible, but allows a hearing to be held outside the statutory time limits if “good cause is shown for further delay.” RCW 13.40.130(8). But here the prerequisite for this statutory exception has not been met, as the Court of Appeals observed, “the State did not show good cause for the delay.” State v. Martin, No. 38486-4-I, slip op. at 3 (Wash. Ct. App. Mar. 17, 1997). The statute is clear: in absence of a showing of good cause, a hearing must be held within the mandatory time limits. This exception simply proves the rule.
Not only is the language of RCW 13.40.130(8) clear and unambiguous, but State v. Krall, 125 Wn.2d 146, 881 P.2d 1040 (1994), controls. In Krall we considered RCW 9.94A.142(1) which at that time stated, “[w]hen restitution is ordered, the court shall determine the amount of restitution due at the sentencing hearing or within sixty days.”5 We held the statute was mandatory and disallowed that restitution be ordered after the statutory time limit had passed. Krall was followed by State v. Moen, 129 Wn.2d 535, 919 P.2d 69 (1996) and by Mollichi, 132 Wn.2d 80. In Mollichi we again held under RCW 13.40.150(3)(f) restitu*164tion must be determined at the juvenile statutory disposition hearing and vacated a restitution order which was entered thereafter. The statute in Krall was similar to that in the case at bar as both use the word “shall” and both set out a specific time limit in which the court must act. Although Krall deals with restitution and not sentencing, the language in point is the same. If we must give effect to the clear mandate of the statute in Krall, there is no reason not to do the same under the plain words of the statute in this case.
Attempting to support its argument that Krall must be distinguished, the majority draws a distinction between “a restitution provision” and “speedy disposition,” relying upon In re Petition of Cress, 13 Wn.2d 7, 13, 123 P.2d 767 (1942) and other cases which consider article iy section 20, of the Washington State Constitution (dealing with speedy disposition of matters before the Superior Court) (Majority at 155-56).
However Cress clearly does not relate to the situation here. There we rejected an argument that the constitution limited the time in which the superior court could pass judgment, stating that the superior court judge “ ‘may render a judgment at any time except as the law may forbid him’ ” Cress, 13 Wn.2d at 10-11 (quoting Bickford v. Eschbach, 167 Wash. 357, 9 P.2d 376 (1932)) (emphasis added). According to Cress, a judgment could not be rendered if there was a statute which prohibited the rendering of that judgment. But that is precisely the situation here which involves a statute in which the legislature set mandatory time limits for juvenile disposition hearings, in effect forbidding such hearings from occurring outside those time limits (see discussion, supra).
The majority suggests the charges against the defendant should be dismissed only if a defendant is prejudiced by delay of a hearing held outside the time limits in RCW 13.40.130(8). Majority at 158-59 (citing State v. Eugene W., 41 Wn. App 758, 706 P.2d 235 (1985) and State v. Carlson, 65 Wn. App. 153, 828 P.2d 30 (1992)). However, the require*165ment of a specific showing of prejudice is unnecessary because the statute does not require it—perhaps because the defendant is inherently prejudiced by any delay beyond the statutorily mandated time limits. If the legislature had wished to impose such a requirement, it could have done so expressly. Furthermore the majority’s requirement for a showing of prejudice is based upon distinguishable cases which interpret court rules providing that sentencing must be imposed without “unreasonable delay.” Those cases do not interpret a statute with a specific time limit. Eugene W., 41 Wn. App. at 762 (“Since RCW 13.40.130(8) and JuCR 7.12(a) provide the time within which disposition should be imposed, cases construing the meaning of ‘unreasonable delay’ and setting a constitutional speedy sentence standard are inapplicable.”) (Thompson, J., concurring)).
In the past we have not hesitated to honor the plain and unambiguous language of a provision over a claimed contrary underlying policy. For example, Moen, 129 Wn.2d 535, held restitution could not be ordered outside the statutorily mandated time limit. There Justice Madsen, on behalf of the court, opined:
We are aware that one effect of holding that restitution is barred when the order is entered too late is that the victim of the offense does not receive compensation under the restitution statutes. That result necessarily follows in each case where the State’s delay precludes compliance with the mandatory time limit. . . .”
Id. at 542 (emphasis added).
In Mollichi, 132 Wn.2d at 87, we followed Moen and invalidated a restitution order under the Juvenile Justice Act of 1977 (RCW 13.40) because it was not entered in accordance with the clear statutory language. Two of the stated policies behind the Act are to “[mjake the juvenile offender accountable for his or her criminal behavior” (RCW 13.40.010(2)(c)) and to “[pjrovide for restitution to victims of crime” (RCW 13.40.010(2)(h)). These purposes were declared to be “equally important.” RCW 13.40.010(2). Yet if the clear language of the provision is enough to overcome *166the state purpose of the statute in compensating victims in Moen and Mollichi, then it follows in this case the clear language of RCW 13.40.130(8) is equally sufficient to overcome one purpose of the statute which is to make the juvenile accountable for his behavior.
There is no reason in the case at bar to deviate from the precedent in Krall, Moen, or Mollichi, nor are we at liberty to judicially amend a statute which is clear on its face.
Durham, C.J., concurs with Sanders, J.

Since Krall, this section has heen amended. See Laws op 1994, ch. 271, § 602; Laws of 1995, ch. 33, § 4; Laws op 1995, ch. 231, § 2; Laws op 1997, ch. 52, § 2; Laws op 1997, ch. 121, § 4.